Title: Thomas Jefferson: Notes for the Biography of George Wythe., ca. 31 Aug. 1820, 31 August 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          George Wythe was born about the year 1727. or 1728. of a respectable family in the county of Elizabeth city on the shores of the Chesapeak.he inherited from his father a fortune sufficient for independance & ease.he had not the benefit of a regular education in the schools, but acquired a good one of himself, and without assistance; insomuch as to become the best Latin and Greek scholar in the state. it is said that while reading the Greek testament his mother held an English one to aid him in rendering the Greek text conformably with that. he also acquired by his own reading a good knolege of Mathematics, of natural and moral philosophy.he engaged in the study of the law under the direction of a mr Lewis of that profession, and went early to the bar of the General Court, then occupied by a man of great ability, learning & dignity in their profession.he soon became eminent among them, and, in process of time, the first at the bar, taking into consideration his superior learning, correct elocution, and logical style of reasoning. for in pleading he never indulged himself with an useless or declamatory thought or word; and became as distinguished by correctness and purity of conduct in his profession, as he was by his industry & fidelity to those who employed him.he was early elected to the House of representatives, then called the House of Burgesses, and continued in it until the revolution. on the first down of that, instead of higgling on halfway principles, as others did who feared to follow their reason, he took his stand on the solid ground that the only link of political union between us and Great Britain was the identity of our Executive; that that nation and it’s parliament had no more authority over us than we had over them, and that we were co-ordinate nations with Great Britain and Hanover.in 1774. he was a member of a Committee of the H. of Burgesses, appointed to prepare a Petition to the king, Memorial to the H. of Lords, and a Remonstrance to the H. of Commons, on the subject of the proposed stamp act. he was made draughtsman of the last, and following his own principles, he so far over went the timid hesitations of his colleagues that his draught was subjected by them to material modifications. and, when the famous resolutions of mr Henry, in 1775. were proposed, it was not on any difference of principle that they were opposed by Wythe, Randolph, Pendleton, Nicholas, Bland and other worthies, who had long been the habitual leaders of the House; but because those papers of the preceding session had already expressed the same sentiments and assertions of right,  and that an answer to them was yet to be expected.In Aug. 1775. he was appointed a member of Congress, and in 1776. signed the Declaration of Independance, of which he had, in debate, been an eminent supporter. and subsequently in the same year he was appointed, by the legislature of Virginia, one of a Committee to revise the laws of the state, as well of British, as of colonial enactment, and to prepare bills for reenacting them with such alterations as the change in the form  and principles of the government, and other circumstances required: and of this work he executed the period commencing with the revolution in England, and ending with the establishment of the new government here; excepting the Acts for regulating descents, for religious freedom, and for proportioning crimes & punishments.In 1777. he was chosen Speaker of the H. of Delegates, being of distinguished learning in Parliamentory law and proceedings; and towards the end of the same year he was appointed one of the three Chancellors to whom that department of the Judiciary was confided, on the first organisation of the new government. on a subsequent change of the form of that court, he was appointed sole Chancellor in which office he continued to act until his death which happened in June 1806. about the 78th or 79th year of his age.Mr Wythe had been twice married, first, I believe to a daughter of the mr Lewis, with whom he had studied law: and afterwards to a miss Taliaferro, of a wealthy and respectable family, in the neighborhood of Williamsburg, by neither of whom did he leave issue.No man ever left behind him a character more venerated than G. Wythe.his virtue was of the purest tint; his integrity inflexible, and his justice exact; of warm patriotism, and, devoted as he was to liberty, and the natural and equal rights of men, he might truly be called the Cato of his country, without the avarice of the Roman; for a more disinterested person never lived. temperance and regularity in all his habits gave him general good health, and his unaffected modesty and suavity of manners endeared him to every one. he was of easy elocution, his language chaste, methodical in the arrangement of his matter, learned and logical in the use of it, and of great urbanity in debate. not quick of apprehension, but with a little time profound in penetration, and sound in conclusion. in his philosophy he was firm, and neither troubling, nor perhaps trusting any one with his religious creed, he left to the world the conclusion that that religion must be good which could produce a life of such exemplary virtuehis stature was of the middle size, well formed and proportioned and the features of his face manly, comely and engaging. Such was George Wythe, the honor of his own, and model of future times.
            